Citation Nr: 1233999	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the Philippine Scouts from August 1946 to June 1949; he passed away on February [redacted], 2007.  The appellant is his surviving spouse.

The appellant had requested a hearing before a Veterans Law Judge, to be held at the RO.  Such was scheduled for June 2012, but the appellant failed to appear without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran died on February [redacted], 2007. 


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the claim at issue is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  There is no prejudice to the appellant in proceeding with the adjudication of his claim. 

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  The surviving spouse of an eligible person is not identified as an eligible person in their own right.

A surviving spouse can be paid benefits due and owing to a qualified person, however, if the Veteran had filed a claim following the enactment of the Act on February 17, 2009, but had died prior to the granting of the benefit.  Even though the claimant's deceased husband was an eligible person based on his Philippine Scout service, he died in February 2007, two years prior to enactment of Public Law 111-5.  He did not file a claim under the Act, and hence the claimant cannot collect benefits as a payee surviving spouse, as a matter of law. 

This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law. 


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


